After carefully examining the record upon rehearing, we are satisfied that the former opinion prepared by Mr. Commissioner COLLIER, reaches a just and equitable conclusion in reversing the cause as between Mary Marshall and Lillie Grayson. We are of the opinion, however, that the cause should be remanded for a new trial upon the question of fraud as between these two parties, leaving the opinion and recommendation of the commission undisturbed as to all the other parties.
It is therefore ordered that the former order of the court granting a rehearing herein be set aside, that the opinion of the commission as herein modified be adopted as the opinion of the court and approved, and that mandate issue accordingly.
All the Justices concur.